UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DEBBIE GHOUNEIM,

                                   Plaintiff,

                       -against-                                  1:19-CV-4862 (CM)

 NEW YORK CITY DEPARTMENT OF                                   ORDER OF DISMISSAL
 HOMELESS SERVICES,

                              Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated November 13, 2019, the Court granted Plaintiff leave to file an amended

complaint within sixty days. That order specified that failure to comply would result in dismissal

of this action for failure to state a claim on which relief may be granted. Plaintiff has not filed an

amended complaint. Accordingly, the Court dismisses this action for failure to state a claim on

which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Clerk of Court is directed to note service on the docket. Plaintiff has consented to

electronic service of Court documents. (ECF 3.) The Court certifies under 28 U.S.C. § 1915(a)(3)

that any appeal from this order would not be taken in good faith, and therefore in forma pauperis

status is denied for the purpose of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-

45 (1962) (holding that an appellant demonstrates good faith when she seeks review of a

nonfrivolous issue).

SO ORDERED.

 Dated:    January 28, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
